Citation Nr: 1745016	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 1996 to June 2010.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  Jurisdiction has been transferred to San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his lumbar spine in July 2010, and a March 2011 negative nexus opinion was provided.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary to obtain a new VA examination and opinion.  

The July 2010 VA examination provided a diagnosis of back strain.  The March 2011 examiner concluded that the Veteran's low back condition was not caused by or a result of his lumbar contusion in service.  The examiner indicated that service treatment records lacked any recurrent persistent low back complaint or documentation that one episode of contused back progressed into a chronic condition.  As such, he considered the lumbar contusion in 1998 as acute and treated adequately, with no evidence of any chronic sequelae developing as a result.  

The Board would find it useful for a VA examiner to specifically identify all lumbar spine disabilities, to include commenting on whether there is degenerative arthritis of the lumbar spine.  In addition, the examiner failed to indicate that he had considered the nexus question under an "at least as likely as not" standard.  The reasoning was inadequate because it focused on a lack of documentation of lumbar spine symptoms during and since service, and erroneously concluded that there was "no evidence."  The Veteran and his representative have, however, continued to suggest that there was a continuity of symptomatology, to include pain in the low back, since in-service incidents.  Further, the Veteran and his representative attribute his lumbar strain to in-service incidents that include a September 1998 fall, and an April 2005 car accident.  See March 2013 VA Form 9 and October 2013 VA Form 21-4176 (Report of Accidental Injury in Support of Claim for Compensation or Pension).  For the purpose of this remand, the Veteran's statement that he was treated for "back and neck injuries" is considered credible.  Given such, the examiner, however, only considered the contusion from the fall.  As such, another examination with opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any lumbar spine disability, including lumbar strain, is related to service.  Copies of all pertinent records in the Veteran's electronic claims folder (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner must specify in the report that these records have been reviewed.  All tests deemed necessary should be conducted and the results reported in detail. 

After review of the claims file and examination of the Veteran, the examiner must identify any and all disabilities of the lumbar spine.

Then, the examiner must opine as to whether it is at least as likely as not that any lumbar spine disability had its onset during and or was caused by the Veteran's active service, to include a September 1998 injury from falling onto a toolbox, and an April 2005 motor vehicle accident.  

The examiner must provide a rationale with his or her opinion.  The examiner must specifically address lay evidence of record, particularly from the Veteran, with respect to the onset of, any in-service reports of symptoms or treatment for that condition, and continuous presence of symptoms of a lumbar spine disability following separation from service.  The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as an injury to his back sustained by being rear-ended in a car accident.  If there is a medical basis, however, to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the ECF.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

